11/21/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                               Assigned on Briefs April 3, 2018

                                      IN RE CAMDON H.1

                   Appeal from the Juvenile Court for Jefferson County
                        No. 15-00926    Dennis Roach, II, Judge


                                 No. E2017-02311-COA-R3-PT


This action involves the termination of a mother’s and father’s parental rights to their
minor child. Following a bench trial, the court found that clear and convincing evidence
existed to support the statutory grounds of abandonment for failure to support, to visit,
and to provide a suitable home; substantial noncompliance with the permanency plan;
and the persistence of conditions which led to removal. The court further found that
termination was in the best interest of the child. We affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and BRANDON O. GIBSON, J., joined.

Weston A. Gantte, Dandridge, Tennessee, for the appellant, Kimberly J.

Brett J. Bell, Dandridge, Tennessee, for the appellant, Richard H.

Herbert H. Slatery, III, Attorney General & Reporter, and Brian A. Pierce, Assistant
Attorney General, Nashville, Tennessee, for the appellee, State of Tennessee, Department
of Children’s Services.

Mindy Norton Seals, Morristown, Tennessee, guardian ad litem for the minor.




1
  This court has a policy of protecting the identity of children in parental rights termination cases by
initializing the last name of the parties.
                                         OPINION

                                  I.     BACKGROUND

       Camdon H. (“the Child”) was born to Kimberly J. (“Mother”) and Richard H.
(“Father”) in May 2010. Mother and Father (collectively “the Parents”) never married;
however, Father was listed on the birth certificate and acknowledged the Child as his
biological son. The Parents lived together with the Child and other family members. On
November 18, 2014, law enforcement attempted to serve a capias on Father for unpaid
child support for another child. Father fled and was later arrested. Mother was also
arrested for filing a false police report. Father tested positive for methamphetamine and
admitted morphine use for a back injury.                Mother also tested positive for
methamphetamine two days following her arrest. A search of the home revealed drug
paraphernalia and unsanitary living conditions. Accordingly, the Tennessee Department
of Children’s Services (“DCS”) removed the Child.

        The Parents waived the adjudicatory hearing, and the court adjudicated the Child
as dependent and neglected based upon “substance abuse issues.”2 The Parents agreed
with the development of the first permanency plan, entered on December 18, 2014.
Revised plans were later entered on August 17, 2015; February 8 and August 1, 2016;
and January 17, 2017. The plans contained the following requirements for each parent:
(1) honestly complete an alcohol and drug assessment, supply a copy of the removal
order to the evaluator, and follow recommendations; (2) sign releases of information; (3)
provide DCS with certificates of completion and other relevant treatment documentation;
(4) submit to random drug screens; (5) take prescribed medication as directed and submit
to pill counts; (6) participate in parenting classes; (7) submit to hair follicle testing; (8)
complete a mental health evaluation; (9) resolve legal issues by following rules of
probation and pay all fines and fees to avoid further charges; (10) obtain and maintain
suitable housing; (11) obtain reliable transportation; (12) remit child support; and (13)
visit four hours per month. These plans were ratified by the trial court. Additionally, the
Parents signed the Criteria and Procedures for Termination of Parental Rights.

       The Parents relocated to Massachusetts around December 31, 2014, and made
approximately four trips to visit the Child. The Parents tested positive for opiates in
January 2015 and violated their probation in March 2015. Their last visit with the Child
occurred on April 8, 2015. They subsequently moved to Vermont in August 2015
without informing DCS. Thereafter, the Parents claimed that they had obtained housing


2
 DCS also alleged severe abuse based upon possible exposure to methamphetamine and a report of
methamphetamine residue found on the Child’s clothing. This report was later unfounded, and DCS
withdrew the allegation.
                                             -2-
and provided a copy of their current lease to DCS. DCS submitted an Interstate Compact
on the Placement of Children (“ICPC”) request to assess the suitability of the residence.

        DCS filed a petition to terminate each parent’s parental rights on October 16,
2015, based upon the statutory grounds of abandonment for failure to remit support, to
visit, and to provide a suitable home; substantial noncompliance with the permanency
plan; and the persistence of conditions which led to removal. The case proceeded to a
hearing on May 19, 2017, and concluded on September 15. At that time, the Parents had
not visited the Child for approximately two years and had only maintained contact
through weekly telephone calls and video chats, lasting approximately 10 to 25 minutes
in duration. The Parents also failed to remit child support during the relevant time period
and only began remitting payments two months after the termination petition was filed.

        Father testified at the hearing via telephone. He explained that he had not visited
the Child since April 2015 because he was attempting to complete the other requirements
in the permanency plan. He claimed that they moved to Vermont to facilitate his entry
into a treatment program. Once enrolled in a program, he was required to complete six
weeks of intensive outpatient classes that required perfect attendance. He stated that a
trip from Vermont to Tennessee for visitation cost them “at least” $1,000 per visit. He
claimed that they were not advised that he could receive financial assistance for travel
until the case was transferred to a different worker after the pertinent time period. He
provided that they maintained contact with the Child via telephone and claimed that their
interactions were “excellent.”

        Relative to employment, Father agreed that he obtained part-time employment
while in Massachusetts and that he worked for his uncle for approximately six months
after they moved to Vermont. He then enrolled in school and obtained employment at the
school. He currently works at a modular homes manufacturing company. He stated that
he began remitting child support payments in December 2015. He acknowledged that he
did not remit child support during the relevant time period but claimed that he provided
other items for the Child’s care and that he was required to pay his court fines and costs
and to obtain housing and transportation in accordance with the permanency plan. He
further claimed that he was receiving treatment for drug addiction in August 2015 and
was enrolled in three different programs at that time.

       Relative to housing, Father testified that they lived with his uncle for
approximately six months before moving into their own residence in Vermont in May or
June 2016. He stated that they had room for the Child in their current residence that he
believed was clean and appropriate for the Child. He further claimed that his prior
residence was also suitable for the Child.

                                           -3-
       Father testified that he completed his required assessments in Massachusetts and
then completed additional assessments in Vermont after DCS rejected the initial
assessments. He has also since completed his intensive outpatient treatment, obtained
full time employment, enrolled in school to become a drug and alcohol counselor,
renewed his driver’s license, and began remitting child support. He is in counseling,
attending narcotics anonymous meetings, and enrolled in parenting classes. He agreed
that he was still receiving treatment from a methadone clinic but claimed that they would
begin “tapering off” the methadone after the recommended two-year period. He further
claimed that he remitted payment on his fines and fees and that his violation of probation
for non-payment was resolved in December 2016.

       Foster Mother testified that the Child has been residing in her home since January
2015. She confirmed that he was transferred there from his first placement as a result of
disruptive behaviors. She believed he had adjusted well and bonded to her other children,
one biological child and three adopted children. She expressed love for the Child and
indicated her and her husband’s desire to adopt him. She confirmed their employment
and ability to provide for the Child.

       Foster Mother testified that the Child exhibits some disruptive behavior at home
and in school and that she is waiting for a referral to a physiatrist to address behavioral
concerns. She supervised the Child’s weekly telephone calls with the Parents. She
agreed that the Child was excited to speak with the Parents but claimed that he was easily
distracted. She acknowledged that the Parents provided needed items and presents for the
Child. She stated that the Parents have provided more items in the last six months than
when the Child was first placed in her home.

       Mother testified that her home was not in disarray at the time of the Child’s
removal. She claimed that the pictures presented were inaccurate. She acknowledged
that she was arrested at the time of removal, that she pled guilty to and was placed on
probation for misdemeanor evading arrest, and that she later violated her probation for
non-payment of fines in March 2015.

       Mother testified that she worked for a temp agency in Massachusetts and that
Father also obtained employment while in Massachusetts. She stated that she then
obtained employment in Vermont in May 2015 and has been continuously employed
since that time. She agreed that she did not remit child support until December 2015.
She explained that they were funding trips to visit with the Child and then working to
establish a home prior to that time. She provided that Father was unable to work because
he was attempting to secure placement in a treatment program. She agreed that she could
have financially supported the Child had she not supported Father but claimed she could
not have mentally made that choice. She further claimed that she still had to establish
                                           -4-
suitable housing, find transportation, and pay fines during that time. She agreed that she
could have progressed more quickly had she not financially provided for Father. She
noted that the child support order was not entered until October 28, 2015, after the filing
of the termination petition. She stated,

       I provided [support] with objects instead of cash to the State - - of support.
       I have not been through this before so I don’t know about the specific
       procedures of child support. I knew that we had a court date to establish for
       it, and I thought that’s when the child support was actually established, how
       much it was, and [when] it started.

       Mother testified that she completed her assessments in Massachusetts but that
DCS advised her to obtain new assessments because her answers provided in the
assessment were inadequate. She had not yet completed new assessments as directed.
She acknowledged that she failed a drug screen and tested positive for opiates on January
28, 2015, but she explained that she was taking Percocet as prescribed and simply did not
have her prescription with her and was never asked to provide it. She conceded that she
had not submitted to a hair follicle test because she did not have the funds to complete the
test. She noted that tests ranged from $100 to $200. She denied any issues with drug
abuse and claimed that the allegations of her drug use and methamphetamine found on
the Child were later unfounded. She noted that the same person who erroneously claimed
that the Child was positive for methamphetamine residue claimed that Mother’s drug
screen showed a “thin line” for methamphetamine.

        Mother stated that she was unable to visit during the relevant time period due to
her financial constraints and explained that each visit cost approximately $800 to $1,000.
She was never advised that she could receive assistance from DCS for visitation until
after the pertinent time period. She provided that she suggested relative placements with
her cousin in Massachusetts or Father’s uncle in Vermont, who was registered as a foster
parent. DCS never completed the proper paperwork.

       Mother claimed that since the time of removal, she has worked through her
financial burdens, established a residence, obtained transportation, maintained
employment with benefits and insurance, completed programs, paid her fines and fees,
resolved her legal issues, was current on her child support obligation, and has been
attending counseling and parenting sessions with a counselor since February 2017. She
explained that they were unable to find parenting classes in their area but that they
address parenting issues in their counseling sessions. She noted that she has paid for
video equipment to Skype with the Child and that she did not receive assistance from
DCS in completing her requirements on the permanency plans.

                                            -5-
       Mother testified that the Child loves his video chats with them and that he also
receives e-mails from Foster Mother with pictures sent at the Child’s request. She stated
that her residence was suitable for the Child and that she could easily add him to her
health insurance through her company. She confirmed Father’s progress following his
completion of drug treatment and stated that he is now healthy, has more energy, and
exhibits a great work ethic. She further claimed that he has assumed his parental
responsibilities with his other biological child and exhibited appropriate behaviors. She
noted that he also enjoyed a bond with the Child prior to removal and believed that their
bond could be reestablished.

        The record reflects that the Child’s case cycled through three family services
workers, Katie Ferguson, who served from the time of removal through July 2016, Jamie
Salley, who served from August 2016 through February 2017, and Colleen Dunlap, the
current worker. Ms. Ferguson testified at the hearing that she informed the Parents of
their eligibility for public housing assistance and the requirements necessary to establish
a suitable home. She also submitted a letter on their behalf in an attempt to assist them in
securing said housing. The Parents advised her that they alternated between two
residences with relatives but that they believed the homes were suitable. Ms. Ferguson
advised them that the situation was untenable for a child and that she could not seek
placement until they established one full-time residence for the Child. She recalled that
the Parents eventually settled into a residence but that she did not request an ICPC
because they had not yet completed the majority of the requirements in the permanency
plan. She did not pursue a relative placement with the maternal relative because he
reported that he was no longer interested. She provided that they also did not pursue a
relative placement with the paternal relative because the Child did not have a relationship
with him and had already bonded with a foster family.

       Ms. Ferguson recalled that Father reported that he secured employment with a
family member doing home repairs while in Massachusetts and was working in June
2015. She stated that she facilitated monthly visitation for the Parents while they resided
in Massachusetts. She acknowledged that the Parents maintained contact with the Child
through weekly telephone calls after their last visit in April 2015. She advised them to
continue in-person visitation but could not recall whether she advised them of the process
to request aid to facilitate visitation. She explained that DCS will provide gas cards for
the purposes of visitation but that she could not mail the cards because the parents are
required to pick up the card in person and then submit all receipts.

       Relative to the permanency plan, Ms. Ferguson explained,

       I took them to their first probation appointment [in Tennessee]. I also aided
       in the visitation.
                                            -6-
        After that I tried to communicate as thoroughly as I could with their
        providers that were out of state. But given that they were in Massachusetts
        and Vermont, it’s very difficult for me to connect with providers and to
        help provide services, because I’m not only not familiar with those agencies
        and services but I don’t have connections there. So the best that I could do
        out of state was helping to gather documentation, provide information to
        the providers that they were trying to work with or were working with and
        then just confirm services.

She acknowledged that she advised the Parents to obtain new assessments because she
did not feel like they provided honest answers based upon her knowledge of the case and
their circumstances. She learned of their move to Vermont 10 days before she left the
case. She believed that at the time of the filing of the termination petition, the Parents
continued to have the same problems they had at the time of removal. She explained that
the Parents continued to evidence instability and were unable to provide permanency.

       Relative to the Child, Ms. Ferguson believed that the initial in-person visits were
successful and that she witnessed a bond between the Parents and the Child. She stated
that the Child later evidenced a bond with his foster family and that he no longer seemed
as excited to see the Parents or talk with them. She explained that he avoided the subject
of the Parents and that the phone calls became difficult. She agreed that the Parents sent
clothing, toys, and presents for the Child and attempted to provide other needed items.

       Ms. Dunlap testified that an ICPC request for the Parents’ residence had already
been submitted by Ms. Salley when she was assigned to the case in March 2017.3 She
noted that the process was not yet complete. She described the Parents as evasive and
claimed that they were reluctant to provide the requested documentation. She admitted
that some of the documentation requested had already been provided before her
involvement and that the main requirement left was the establishment of stable housing.
She agreed that an ICPC request had been submitted and that the Parents had no control
over the completion of the report. She has also not received proof of Father’s drug
screens completed in Vermont, Mother’s hair follicle test, and Mother’s second alcohol
and drug assessment as requested by Ms. Ferguson.

      Ms. Dunlap testified that she facilitates the video calls between the Parents and the
Child. She provided that the calls last for approximately 10 minutes before the Child
becomes “somewhat defiant” and wants to do something else. She claimed that the Child
3
  Ms. Salley confirmed that the Parents provided proof of a rental agreement and that she then submitted
the ICPC request to confirm the suitability of the residence. She could not recall the exact date of the
submission of her request.
                                                  -7-
was doing well in his foster home and that a change in caregivers would be “very hard on
him” at this point.4 She acknowledged that the Child still has a relationship with the
Parents but claimed that he no longer refers to them as “mom” or “dad.” She agreed that
the Parents send care packages on a monthly basis.

       The trial court granted the termination petition, sustaining each ground alleged,
and further found that termination was in the best interest of the Child. This timely
appeal followed.

                                             II.     ISSUES

        We consolidate and restate the issues on appeal as follows:

        A.    Whether clear and convincing evidence supports the court’s
        termination based upon a finding of abandonment for failure to visit
        pursuant to Tennessee Code Annotated section 36-1-102(1)(A)(i).

        B.    Whether clear and convincing evidence supports the court’s
        termination based upon a finding of abandonment for failure to remit child
        support pursuant to Tennessee Code Annotated section 36-1-102(1)(A)(i).

        C.     Whether clear and convincing evidence supports the court’s
        termination based upon a finding of abandonment for failure to provide a
        suitable home pursuant to Tennessee Code Annotated section 36-6-
        102(1)(A)(ii).

        D.    Whether clear and convincing evidence supports the court’s
        termination based upon a finding of substantial noncompliance with the
        permanency plan pursuant to Tennessee Code Annotated section 36-1-
        113(g)(2).

        E.    Whether clear and convincing evidence supports the court’s
        termination based upon the persistence of conditions which led to removal
        pursuant to Tennessee Code Annotated section 36-1-113(g)(3).

        F.      Whether clear and convincing evidence supports the court’s finding
        that termination was in the best interest of the Child pursuant to Tennessee
        Code Annotated section 36-1-113(i).

4
  Ms. Salley confirmed this fact and stated that any change at this point would be a drastic change that
could set him back.
                                                  -8-
                             III.   STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct.
App. 1988). This right “is among the oldest of the judicially recognized liberty interests
protected by the Due Process Clauses of the federal and state constitutions.” In re M.J.B.,
140 S.W.3d 643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a
parent is a grave and final decision, irrevocably altering the lives of the parent and child
involved and ‘severing forever all legal rights and obligations’ of the parent.” Means v.
Ashby, 130 S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-
113(I)(1)). “‘[F]ew consequences of judicial action are so grave as the severance of
natural family ties.’” M.L.B. v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v.
Kramer, 455 U.S. 745, 787 (1982)).

       While parental rights are superior to the claims of other persons and the
government, they are not absolute and may be terminated upon appropriate statutory
grounds. See Blair v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process
requires clear and convincing evidence of the existence of the grounds for termination.
In re Drinnon, 776 S.W.2d at 97. A parent’s rights may be terminated only upon

       (1)    [a] finding by the court by clear and convincing evidence that the
       grounds for termination of parental or guardianship rights have been
       established; and

       (2)    [t]hat termination of the parent’s or guardian’s rights is in the best
       interest[] of the child.

Tenn. Code Ann. § 36-1-113(c). “[A] court must determine that clear and convincing
evidence proves not only that statutory grounds exist [for the termination] but also that
termination is in the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002). The existence of at least one statutory basis for termination of parental rights will
support the trial court’s decision to terminate those rights. In re C.W.W., 37 S.W.3d 467,
473 (Tenn. Ct. App. 2000), abrogated on other grounds by In re Audrey S., 182 S.W.3d
838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental termination cases minimizes the risk of
erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence
standard establishes that the truth of the facts asserted is highly probable. State v.
Demarr, No. M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App.
Aug. 13, 2003). This evidence also eliminates any serious or substantial doubt about the
                                            -9-
correctness of the conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at
546; In re S.M., 149 S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d
919, 925 (Tenn. Ct. App. 2004). It produces in a fact-finder’s mind a firm belief or
conviction regarding the truth of the facts sought to be established. In re A.D.A., 84
S.W.3d 592, 596 (Tenn. Ct. App. 2002); Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App.
2001); In re C.W.W., 37 S.W.3d at 474.

      In 2016, the Tennessee Supreme Court provided guidance to this court in
reviewing cases involving the termination of parental rights:

      An appellate court reviews a trial court’s findings of fact in termination
      proceedings using the standard of review in Tenn. R. App. P. 13(d). Under
      Rule 13(d), appellate courts review factual findings de novo on the record
      and accord these findings a presumption of correctness unless the evidence
      preponderates otherwise. In light of the heightened burden of proof in
      termination proceedings, however, the reviewing court must make its own
      determination as to whether the facts, either as found by the trial court or as
      supported by a preponderance of the evidence, amount to clear and
      convincing evidence of the elements necessary to terminate parental rights.
      The trial court’s ruling that the evidence sufficiently supports termination
      of parental rights is a conclusion of law, which appellate courts review de
      novo with no presumption of correctness. Additionally, all other questions
      of law in parental termination appeals, as in other appeals, are reviewed de
      novo with no presumption of correctness.

In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn. 2016) (internal citations omitted).

                                 IV.     DISCUSSION

      The Parents did not appeal the statutory grounds supporting the court’s
termination decision. In such cases, our Supreme Court offered the following instruction:

      [I]n an appeal from an order terminating parental rights the Court of
      Appeals must review the trial court’s findings as to each ground for
      termination and as to whether termination is in the child’s best interests,
      regardless of whether the parent challenges these findings on appeal.

In re Carrington H., 483 S.W.3d at 525-26 (internal citation and footnote omitted).
Accordingly, we will briefly review each ground in turn.



                                           - 10 -
                                                 A. & B.

       In terminating each parent’s parental rights based upon the statutory ground of
abandonment for failure to visit and to remit support, the court considered the four
months preceding October 16, 2015, the filing date of the termination petition. The
relevant time period was July 16, 2015, through October 15, 2015.5

        A parent’s willful failure to support “means the willful failure, for a period of four
(4) consecutive months, to provide monetary support or the willful failure to provide
more than token payments toward the support of the child.” Tenn. Code Ann. § 36-1-
102(1)(D). Token support is “support, under the circumstances of the individual case,
[that] is insignificant given the parent’s means.” Tenn. Code Ann. § 36-1-102(1)(B). A
parent’s willful failure to visit “means the willful failure, for a period of four (4)
consecutive months, to visit or engage in more than token visitation.” Tenn. Code Ann. §
36-1-102(1)(E). Token visitation is “visitation, under the circumstances of the individual
case, [that] constitutes nothing more than perfunctory visitation or visitation of such an
infrequent nature or of such short duration as to merely establish minimal or insubstantial
contact with the child.” Tenn. Code Ann. § 36-1-102(1)(C).

       This court has consistently held that the term willfulness as it applies to a party’s
failure to visit or remit support must contain the element of intent. In re Swanson, 2
S.W.3d 180, 188-89 (Tenn. 1999). The element of intent utilized in termination
proceedings “does not require the same standard of culpability as is required by the penal
code.” In re Audrey S., 182 S.W.3d at 863. “Willful conduct consists of acts or failures
to act that are intentional or voluntary rather than accidental or inadvertent.” Id. “[A]
person acts ‘willfully’ if he or she is a free agent, knows what he or she is doing, and
intends to do what he or she is doing.” Id. at 863-64.

                                                    1.

       The record reflects that the Parents failed to visit during the requisite time period.
The Parents claimed at the hearing that their ability to visit was hampered by their
financial condition and attempt to complete the permanency plan requirements; however,
each parent admitted employment before, during, and after the relevant time period. Yet,
the Parents last visited the Child in April 2015, more than two years prior to the
termination petition. The Parents alleged that they maintained contact through telephone
calls and video chats. Such contact is not a substitute for in-person visitation as required
by statute. With these considerations in mind, we conclude that there was clear and
5
  “The applicable four month window . . . includes the four months preceding the day the petition to
terminate parental rights is filed but excludes the day the petition is filed.” In re Jacob C.H., No. E2013-
00587-COA-R3-PT, 2014 WL 689085, at *6 (Tenn. Ct. App. Feb. 20, 2014).
                                                    - 11 -
convincing evidence to establish that each parent abandoned the Child by failing to visit
during the requisite time period.

                                              2.

        The record reflects that the Parents failed to remit child support during the
requisite time period. The Parents claimed at the hearing that the child support order was
not entered until after the filing of the termination condition and that their ability to remit
support was hampered by their financial condition during the relevant time period. “A
parent’s obligation to support his or her child exists regardless of a court order requiring
the parent to pay support.” In re Jacob M.J., 434 S.W.3d 565, 572 (Tenn. Ct. App. 2013)
(citation omitted). Furthermore, “[e]very parent who is eighteen (18) years of age or
older is presumed to have knowledge of a parent’s legal obligation to support such
parent’s child or children.” Tenn. Code Ann. § 36-1-102(1)(H).

       “‘Failure to support a child is ‘willful’ when a person is aware of his or her duty to
support, has the capacity to provide the support, makes no attempt to provide the support,
and has no justifiable excuse for not providing the support.’” In re M.L.D., 182 S.W.3d
890, 896 (Tenn. Ct. App. 2005) (quoting In re Adoption of T.A.M., No. M2003-02247-
COA-R3-PT, 2004 WL 1085228, at *4 (Tenn. Ct. App. May 12, 2004)). Here, the
Parents each admitted employment during the relevant time period but failed to provide
any financial support until after the termination petition was filed. “Abandonment may
not be repented of . . . subsequent to the filing of any petition seeking to terminate
parental or guardianship rights or seeking the adoption of a child[.]” Tenn. Code Ann. §
36-1-102(F). While the Parents provided care packages throughout the case, these
packages did not satisfy their support obligation. With all of the above considerations in
mind, we conclude that there was clear and convincing evidence to establish that each
parent abandoned the Child by failing to remit support during the requisite time period.

                                              C.

       A parent may be found to have abandoned his or her child by failing to establish a
suitable home. The relevant statutory provision provides, in pertinent part, as follows:

       The child has been removed from the home of the [parent] as the result of a
       petition filed in the juvenile court in which the child was found to be a
       dependent and neglected child [ ], and the child was placed in the custody
       of the department or a licensed child-placing agency, that the juvenile court
       found, or the court where the termination of parental rights petition is filed
       finds, that the department or licensed child-placing agency made reasonable
       efforts to prevent removal of the child or that the circumstances of the
                                             - 12 -
       child’s situation prevented reasonable efforts from being made prior to the
       child’s removal; and for a period of four (4) months following the removal,
       the department or agency has made reasonable efforts to assist the [parent]
       to establish a suitable home for the child, but that the [parent has] made no
       reasonable efforts to provide a suitable home and [has] demonstrated a
       lack of concern for the child to such a degree that it appears unlikely that
       they will be able to provide a suitable home for the child at an early date.
       The efforts of the department or agency to assist a [parent] in establishing a
       suitable home for the child may be found to be reasonable if such efforts
       exceed the efforts of the [parent] toward the same goal, when the [parent] is
       aware that the child is in the custody of the department[.]

Tenn. Code Ann. § 36-1-102(1)(A)(ii) (emphasis added). Termination for failure to
provide a suitable home requires a finding, supported by clear and convincing evidence
that a parent failed to provide a suitable home for his or her child even after DCS assisted
that parent in his or her attempt to establish a suitable home. Tenn. Code Ann. § 36-1-
102(1)(A)(ii).

       The record reflects that DCS expended some efforts in aiding the Parents in their
search for suitable housing in the four months following removal and that the Parents
actually established a residence and had maintained said residence for some time prior to
the termination hearing. However, the court found clear and convincing evidence to
support this ground because Mother failed to properly address questions concerning her
drug usage. Further, neither parent completed a hair follicle test as required. The court
reasoned that any home established together by them at the time of the termination
hearing was unsuitable due to ongoing concerns regarding possible drug usage. The
court noted that Mother’s last drug test was positive for opiates. We agree. The Child
was removed, in part, due to the Parents’ alleged drug usage. Mother was less than
willing to establish her sobriety through the recommended assessments and tests, and
Father was still dependent upon methadone at the time of the hearing. Accordingly, we
conclude that there was clear and convincing evidence to establish that each parent
abandoned the Child by failing to provide a suitable home at the time of the hearing.

                                            D.

       Tennessee law requires the development of a plan of care for each foster child and
further requires that the plan include parental responsibilities that are reasonably related
to the plan’s goal. Tenn. Code Ann. § 37-2-403(a)(2)(A). A ground for termination of
parental rights exists when a petitioner proves by clear and convincing evidence that
“[t]here has been substantial noncompliance by the parent or guardian with the statement
of responsibilities in a permanency plan.” Tenn. Code Ann. § 36-1-113(g)(2). To
                                           - 13 -
establish noncompliance, the trial court must initially find “that the requirements of the
permanency plans are reasonable and related to remedying the conditions that caused the
child to be removed from the parent’s custody in the first place.” In re M.J.B., 140
S.W.3d at 656; see In re Valentine, 79 S.W.3d at 547. When the trial court does not
make such findings, the appellate court should review the issue de novo. In re Valentine,
79 S.W.3d at 547. Second, the court must find that the parent’s noncompliance is
substantial, In re M.J.B., 140 S.W.3d at 656, meaning that the parent must be in
“noncompliance with requirements in a permanency plan that are reasonable and related
to remedying the conditions that warranted removing the child from the parent’s
custody.” In re Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12
(Tenn. Ct. App. June 3, 2003). To assess a parent’s substantial noncompliance with a
permanency plan, the court must weigh “both the degree of noncompliance and the
weight assigned to that particular requirement.” Id. at *12. Conversely, “[t]erms which
are not reasonable and related are irrelevant, and substantial noncompliance with such
terms is irrelevant.” In re Valentine, 79 S.W.3d at 548-49.

        Here, the permanency plans required each parent to (1) honestly complete an
alcohol and drug assessment, supply a copy of the removal order to the evaluator, and
follow recommendations; (2) sign releases of information; (3) provide DCS with
certificates of completion and other documentation; (4) submit to random drug screens;
(5) take prescribed medication as directed and submit to pill counts; (6) participate in
parenting classes; (7) submit to hair follicle testing; (8) complete a mental health
evaluation; (9) resolve legal issues by following rules of probation and pay all fines and
fees to avoid further charges; (10) obtain and maintain suitable housing; (11) obtain
reliable transportation; (12) remit child support; and (13) visit four hours per month.

       At the time of the hearing, each parent exhibited some compliance with the
permanency plan requirements. Our review of the record reveals that Father’s
compliance must be considered substantial when he completed the secondary assessments
as required, resolved his legal issues, obtained employment and transportation, was
remitting child support, and showed great improvement in his effort to combat his drug
addiction. Mother’s compliance was less than substantial when she failed to complete
new assessments and to adequately address concerns relating to her possible drug usage.
With these considerations in mind, we conclude that there was clear and convincing
evidence to establish that Mother failed to substantially comply with the requirements of
the permanency plan but that the court erred in terminating Father’s parental rights on
this ground. Reversal is not warranted because only one statutory ground is required to
support the court’s termination decision. Tenn. Code Ann. § 36-1-113(c).




                                          - 14 -
                                            E.

      Under Tennessee law, a court may terminate parental rights when:

      (3)   The child has been removed from the home of the parent or guardian
      by order of a court for a period of six (6) months and:

      (A) The conditions that led to the child’s removal or other conditions
      that in all reasonable probability would cause the child to be subjected to
      further abuse or neglect and that, therefore, prevent the child’s safe return
      to the care of the parent(s) or guardian(s), still persist;

      (B) There is little likelihood that these conditions will be remedied at an
      early date so that the child can be safely returned to the parent(s) or
      guardian(s) in the near future; and

      (C) The continuation of the parent or guardian and child relationship
      greatly diminishes the child’s chances of early integration into a safe, stable
      and permanent home.

Tenn. Code Ann. § 36-1-113(g)(3) (emphasis added). Termination of parental rights
requires clear and convincing evidence of all three factors. In re Valentine, 79 S.W.3d at
550. Additionally, the persistence of conditions ground may only be applied “where the
prior court order removing the child from the parent’s home was based on a judicial
finding of dependency, neglect, or abuse.” In re Audrey S., 182 S.W.3d at 874. Given
Mother’s failure to address her possible substance abuse issues and Father’s continued
dependency on methadone, we conclude that that there is little likelihood that the
conditions which led to removal will be remedied at an early date so that the Child can
be safely returned in the near future and that the continuation of the relationship greatly
diminishes the Child’s chances of early integration into a safe, stable and permanent
home. Accordingly, we conclude that the conditions which led to removal still persist.

                                            F.

       Having concluded that there was clear and convincing evidence supporting at least
one statutory ground of termination, we must consider whether termination was in the
best interest of the Child. In making this determination, we are guided by the following
non-exhaustive list of factors:




                                           - 15 -
        (i)     In determining whether termination of parental or guardianship
        rights is in the best interest of the child . . . the court shall consider, but is
        not limited to, the following:

            (1) Whether the parent or guardian has made such an adjustment of
            circumstance, conduct, or conditions as to make it safe and in the child’s
            best interest to be in the home of the parent or guardian;

            (2) Whether the parent or guardian has failed to effect a lasting
            adjustment after reasonable efforts by available social services agencies
            for such duration of time that lasting adjustment does not reasonably
            appear possible;6

            (3) Whether the parent or guardian has maintained regular visitation or
            other contact with the child;

            (4) Whether a meaningful relationship has otherwise been established
            between the parent or guardian and the child;

            (5) The effect a change of caretakers and physical environment is likely
            to have on the child’s emotional, psychological and medical condition;

            (6) Whether the parent or guardian, or other person residing with the
            parent or guardian, has shown brutality, physical, sexual, emotional or
            psychological abuse, or neglect toward the child, or another child or
            adult in the family or household;

            (7) Whether the physical environment of the parent’s or guardian’s
            home is healthy and safe, whether there is criminal activity in the home,
            or whether there is such use of alcohol or controlled substances as may
            render the parent or guardian consistently unable to care for the child in
            a safe and stable manner;

            (8) Whether the parent’s or guardian’s mental and/or emotional status
            would be detrimental to the child or prevent the parent or guardian from
            effectively providing safe and stable care and supervision for the child;
            or


6
  In re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015) (“[I]n a termination proceeding, the extent of
DCS’s efforts to reunify the family is weighed in the court’s best-interest analysis, but proof of reasonable
efforts is not a precondition to termination of the parental rights of the respondent parent.”).
                                                     - 16 -
          (9) Whether the parent or guardian has paid child support consistent
          with the child support guidelines promulgated by the department
          pursuant to [section] 36-5-101.

Tenn. Code Ann. § 36-1-113(i). “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may
conclude that terminating a parent’s parental rights is in the best interest of a child.” In re
M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also
stated that “when the best interest[] of the child and those of the adults are in conflict,
such conflict shall always be resolved to favor the rights and the best interest[] of the
child, which interests are hereby recognized as constitutionally protected.” Tenn. Code
Ann. § 36-1-101(d); see also White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App.
2004) (holding that when considering a child’s best interest, the court must take the
child’s perspective, rather than the parent’s).

        Despite each parent’s progress since the time of removal, neither made an
adjustment of circumstances necessary for the Child’s return or maintained regular
visitation with him. Tenn. Code Ann. § 36-1-113(i)(1)-(3). We further hold that DCS’s
efforts in this case were reasonable given the Parents relocation to a different state.
While we agree that the Child maintained a relationship with each parent, we cannot
classify such a relationship as meaningful when contact was limited to phone calls and
video chats. Tenn. Code Ann. § 36-1-113(i)(4). Testimony indicated that the Child grew
tired of these interactions and no longer exhibited a strong bond with the Parents.
Moreover, the record unequivocally established that a change of caretakers at this point in
the Child’s life would be detrimental to his emotional condition. Tenn. Code Ann. § 36-
1-113(i)(5). The Child has been in his pre-adoptive home for more than three years now
and has bonded with his foster parents who wish to adopt him. He has simply languished
in custody for far too long and should be allowed to achieve permanency and stability in
his current placement. With all of the above considerations in mind, we conclude that
there was clear and convincing evidence to establish that termination of each parent’s
parental rights was in the best interest of the Child. We affirm the trial court.

                                    V.      CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such
further proceedings as may be necessary. Costs of the appeal are taxed equally to the
appellants, Kimberly J. and Richard H.


                                                      _________________________________
                                                      JOHN W. McCLARTY, JUDGE
                                             - 17 -